Citation Nr: 1750718	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for lumbar spine degenerative disc disease prior to May 21, 2010 and to a rating higher than 10 percent thereafter. 

2.  Entitlement to an effective date earlier than May 24, 2010, for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2012, the Veteran testified before the undersigned at the Central Office hearing in Washington, DC.  A transcript of the hearing is associated with the claims file.

This case was remanded for further development in February 2014 and April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of a compensable rating for lumbar spine degenerative disc disease prior to May 21, 2010 and a rating higher than 10 percent thereafter.  The Veteran was most recently afforded a VA examination to assess the severity of his lumbar spine degenerative disc disease in June 2017.  This examiner stated that determining the extent of motion loss during flares required resort to speculation as the Veteran was not experiencing a flare at the time of examination, which does not comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, this case must be returned as inadequate for rating purposes.  The issue of entitlement to TDIU prior to May 24, 2010 is inextricably intertwined with the above issue and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated VA treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine degenerative disc disease.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating lumbar spine degenerative disc disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal and the intertwined issue of entitlement to an effective date earlier than May 24, 2010, for the grant of entitlement to a total disability rating based upon individual unemployability.  The AOJ should also consider the propriety of separate ratings under all potentially applicable diagnostic codes.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

